Title: From George Washington to James Washington, 20 January 1799
From: Washington, George
To: Washington, James



Sir,
Mount Vernon (in Virginia) 20th January 1799

Through the goodness of Mr Adams, the American Minister at Berlin, I am indebted for the safe conveyance of your letter dated the 19th of Octr in that City: and through the same medium I have the honour to present this acknowledgement of it.
There can be but little doubt, Sir, of our descending from the same stock, as the branches of it proceeded from the same Country. At what time your ancestors left England is not mentioned. Mine came to America nearly one hundred & fifty years ago.
The regular course of application for Military appointments, is to the President of the United States, through the Secretary of War. But it would be deceptious, not to apprise you before hand, that it does not accord with the policy of this Government to bestow offices—Civil or Military—upon Foreigners to the exclusion of our own Citizens; first, because there is an animated zeal in the latter to serve their country; and secondly, because the former, seldom content with the rank they sustained in the Service of their own Country, look for higher Appointments in this; which, when bestowed, unless there is obvious cause to justify the measure, is pregnant with discontent—and therefore is not often practiced; Except in those branches of the Military Science which relate to Engineering and Gunnery: for in these our Military establishment is defective, and men of known and acknowledged abilities with ample testimonials thereof, would be certainly encouraged.
Deeming it better to give this candid detail, than to raise hopes that might prove falacious, is the best apology I can offer for my plain dealing. At the sametime, be pleased to accept assurances of my being Sir, Your Most Obedt and Very Humble Servant

Go: Washington

